Case 20-71227-pmb Doc 75-3 Filed 03/05/21 Entered 03/05/21 11:47:18 Desc
  Exhibit 3: September 30 2020 Cushman & Wakefield Appraisal Page 1 of 122

                                                Debtor's Exhibit 3
Case 20-71227-pmb Doc 75-3 Filed 03/05/21 Entered 03/05/21 11:47:18 Desc
  Exhibit 3: September 30 2020 Cushman & Wakefield Appraisal Page 2 of 122
Case 20-71227-pmb Doc 75-3 Filed 03/05/21 Entered 03/05/21 11:47:18 Desc
  Exhibit 3: September 30 2020 Cushman & Wakefield Appraisal Page 3 of 122
Case 20-71227-pmb Doc 75-3 Filed 03/05/21 Entered 03/05/21 11:47:18 Desc
  Exhibit 3: September 30 2020 Cushman & Wakefield Appraisal Page 4 of 122
Case 20-71227-pmb Doc 75-3 Filed 03/05/21 Entered 03/05/21 11:47:18 Desc
  Exhibit 3: September 30 2020 Cushman & Wakefield Appraisal Page 5 of 122
Case 20-71227-pmb Doc 75-3 Filed 03/05/21 Entered 03/05/21 11:47:18 Desc
  Exhibit 3: September 30 2020 Cushman & Wakefield Appraisal Page 6 of 122
Case 20-71227-pmb Doc 75-3 Filed 03/05/21 Entered 03/05/21 11:47:18 Desc
  Exhibit 3: September 30 2020 Cushman & Wakefield Appraisal Page 7 of 122
Case 20-71227-pmb Doc 75-3 Filed 03/05/21 Entered 03/05/21 11:47:18 Desc
  Exhibit 3: September 30 2020 Cushman & Wakefield Appraisal Page 8 of 122
Case 20-71227-pmb Doc 75-3 Filed 03/05/21 Entered 03/05/21 11:47:18 Desc
  Exhibit 3: September 30 2020 Cushman & Wakefield Appraisal Page 9 of 122
Case 20-71227-pmb Doc 75-3 Filed 03/05/21 Entered 03/05/21 11:47:18 Desc
 Exhibit 3: September 30 2020 Cushman & Wakefield Appraisal Page 10 of 122
Case 20-71227-pmb Doc 75-3 Filed 03/05/21 Entered 03/05/21 11:47:18 Desc
 Exhibit 3: September 30 2020 Cushman & Wakefield Appraisal Page 11 of 122
Case 20-71227-pmb Doc 75-3 Filed 03/05/21 Entered 03/05/21 11:47:18 Desc
 Exhibit 3: September 30 2020 Cushman & Wakefield Appraisal Page 12 of 122
Case 20-71227-pmb Doc 75-3 Filed 03/05/21 Entered 03/05/21 11:47:18 Desc
 Exhibit 3: September 30 2020 Cushman & Wakefield Appraisal Page 13 of 122
Case 20-71227-pmb Doc 75-3 Filed 03/05/21 Entered 03/05/21 11:47:18 Desc
 Exhibit 3: September 30 2020 Cushman & Wakefield Appraisal Page 14 of 122
Case 20-71227-pmb Doc 75-3 Filed 03/05/21 Entered 03/05/21 11:47:18 Desc
 Exhibit 3: September 30 2020 Cushman & Wakefield Appraisal Page 15 of 122
Case 20-71227-pmb Doc 75-3 Filed 03/05/21 Entered 03/05/21 11:47:18 Desc
 Exhibit 3: September 30 2020 Cushman & Wakefield Appraisal Page 16 of 122
Case 20-71227-pmb Doc 75-3 Filed 03/05/21 Entered 03/05/21 11:47:18 Desc
 Exhibit 3: September 30 2020 Cushman & Wakefield Appraisal Page 17 of 122
Case 20-71227-pmb Doc 75-3 Filed 03/05/21 Entered 03/05/21 11:47:18 Desc
 Exhibit 3: September 30 2020 Cushman & Wakefield Appraisal Page 18 of 122
Case 20-71227-pmb Doc 75-3 Filed 03/05/21 Entered 03/05/21 11:47:18 Desc
 Exhibit 3: September 30 2020 Cushman & Wakefield Appraisal Page 19 of 122
Case 20-71227-pmb Doc 75-3 Filed 03/05/21 Entered 03/05/21 11:47:18 Desc
 Exhibit 3: September 30 2020 Cushman & Wakefield Appraisal Page 20 of 122
Case 20-71227-pmb Doc 75-3 Filed 03/05/21 Entered 03/05/21 11:47:18 Desc
 Exhibit 3: September 30 2020 Cushman & Wakefield Appraisal Page 21 of 122
Case 20-71227-pmb Doc 75-3 Filed 03/05/21 Entered 03/05/21 11:47:18 Desc
 Exhibit 3: September 30 2020 Cushman & Wakefield Appraisal Page 22 of 122
Case 20-71227-pmb Doc 75-3 Filed 03/05/21 Entered 03/05/21 11:47:18 Desc
 Exhibit 3: September 30 2020 Cushman & Wakefield Appraisal Page 23 of 122
Case 20-71227-pmb Doc 75-3 Filed 03/05/21 Entered 03/05/21 11:47:18 Desc
 Exhibit 3: September 30 2020 Cushman & Wakefield Appraisal Page 24 of 122
Case 20-71227-pmb Doc 75-3 Filed 03/05/21 Entered 03/05/21 11:47:18 Desc
 Exhibit 3: September 30 2020 Cushman & Wakefield Appraisal Page 25 of 122
Case 20-71227-pmb Doc 75-3 Filed 03/05/21 Entered 03/05/21 11:47:18 Desc
 Exhibit 3: September 30 2020 Cushman & Wakefield Appraisal Page 26 of 122
Case 20-71227-pmb Doc 75-3 Filed 03/05/21 Entered 03/05/21 11:47:18 Desc
 Exhibit 3: September 30 2020 Cushman & Wakefield Appraisal Page 27 of 122
Case 20-71227-pmb Doc 75-3 Filed 03/05/21 Entered 03/05/21 11:47:18 Desc
 Exhibit 3: September 30 2020 Cushman & Wakefield Appraisal Page 28 of 122
Case 20-71227-pmb Doc 75-3 Filed 03/05/21 Entered 03/05/21 11:47:18 Desc
 Exhibit 3: September 30 2020 Cushman & Wakefield Appraisal Page 29 of 122
Case 20-71227-pmb Doc 75-3 Filed 03/05/21 Entered 03/05/21 11:47:18 Desc
 Exhibit 3: September 30 2020 Cushman & Wakefield Appraisal Page 30 of 122
Case 20-71227-pmb Doc 75-3 Filed 03/05/21 Entered 03/05/21 11:47:18 Desc
 Exhibit 3: September 30 2020 Cushman & Wakefield Appraisal Page 31 of 122
Case 20-71227-pmb Doc 75-3 Filed 03/05/21 Entered 03/05/21 11:47:18 Desc
 Exhibit 3: September 30 2020 Cushman & Wakefield Appraisal Page 32 of 122
Case 20-71227-pmb Doc 75-3 Filed 03/05/21 Entered 03/05/21 11:47:18 Desc
 Exhibit 3: September 30 2020 Cushman & Wakefield Appraisal Page 33 of 122
Case 20-71227-pmb Doc 75-3 Filed 03/05/21 Entered 03/05/21 11:47:18 Desc
 Exhibit 3: September 30 2020 Cushman & Wakefield Appraisal Page 34 of 122
Case 20-71227-pmb Doc 75-3 Filed 03/05/21 Entered 03/05/21 11:47:18 Desc
 Exhibit 3: September 30 2020 Cushman & Wakefield Appraisal Page 35 of 122
Case 20-71227-pmb Doc 75-3 Filed 03/05/21 Entered 03/05/21 11:47:18 Desc
 Exhibit 3: September 30 2020 Cushman & Wakefield Appraisal Page 36 of 122
Case 20-71227-pmb Doc 75-3 Filed 03/05/21 Entered 03/05/21 11:47:18 Desc
 Exhibit 3: September 30 2020 Cushman & Wakefield Appraisal Page 37 of 122
Case 20-71227-pmb Doc 75-3 Filed 03/05/21 Entered 03/05/21 11:47:18 Desc
 Exhibit 3: September 30 2020 Cushman & Wakefield Appraisal Page 38 of 122
Case 20-71227-pmb Doc 75-3 Filed 03/05/21 Entered 03/05/21 11:47:18 Desc
 Exhibit 3: September 30 2020 Cushman & Wakefield Appraisal Page 39 of 122
Case 20-71227-pmb Doc 75-3 Filed 03/05/21 Entered 03/05/21 11:47:18 Desc
 Exhibit 3: September 30 2020 Cushman & Wakefield Appraisal Page 40 of 122
Case 20-71227-pmb Doc 75-3 Filed 03/05/21 Entered 03/05/21 11:47:18 Desc
 Exhibit 3: September 30 2020 Cushman & Wakefield Appraisal Page 41 of 122
Case 20-71227-pmb Doc 75-3 Filed 03/05/21 Entered 03/05/21 11:47:18 Desc
 Exhibit 3: September 30 2020 Cushman & Wakefield Appraisal Page 42 of 122
Case 20-71227-pmb Doc 75-3 Filed 03/05/21 Entered 03/05/21 11:47:18 Desc
 Exhibit 3: September 30 2020 Cushman & Wakefield Appraisal Page 43 of 122
Case 20-71227-pmb Doc 75-3 Filed 03/05/21 Entered 03/05/21 11:47:18 Desc
 Exhibit 3: September 30 2020 Cushman & Wakefield Appraisal Page 44 of 122
Case 20-71227-pmb Doc 75-3 Filed 03/05/21 Entered 03/05/21 11:47:18 Desc
 Exhibit 3: September 30 2020 Cushman & Wakefield Appraisal Page 45 of 122
Case 20-71227-pmb Doc 75-3 Filed 03/05/21 Entered 03/05/21 11:47:18 Desc
 Exhibit 3: September 30 2020 Cushman & Wakefield Appraisal Page 46 of 122
Case 20-71227-pmb Doc 75-3 Filed 03/05/21 Entered 03/05/21 11:47:18 Desc
 Exhibit 3: September 30 2020 Cushman & Wakefield Appraisal Page 47 of 122
Case 20-71227-pmb Doc 75-3 Filed 03/05/21 Entered 03/05/21 11:47:18 Desc
 Exhibit 3: September 30 2020 Cushman & Wakefield Appraisal Page 48 of 122
Case 20-71227-pmb Doc 75-3 Filed 03/05/21 Entered 03/05/21 11:47:18 Desc
 Exhibit 3: September 30 2020 Cushman & Wakefield Appraisal Page 49 of 122
Case 20-71227-pmb Doc 75-3 Filed 03/05/21 Entered 03/05/21 11:47:18 Desc
 Exhibit 3: September 30 2020 Cushman & Wakefield Appraisal Page 50 of 122
Case 20-71227-pmb Doc 75-3 Filed 03/05/21 Entered 03/05/21 11:47:18 Desc
 Exhibit 3: September 30 2020 Cushman & Wakefield Appraisal Page 51 of 122
Case 20-71227-pmb Doc 75-3 Filed 03/05/21 Entered 03/05/21 11:47:18 Desc
 Exhibit 3: September 30 2020 Cushman & Wakefield Appraisal Page 52 of 122
Case 20-71227-pmb Doc 75-3 Filed 03/05/21 Entered 03/05/21 11:47:18 Desc
 Exhibit 3: September 30 2020 Cushman & Wakefield Appraisal Page 53 of 122
Case 20-71227-pmb Doc 75-3 Filed 03/05/21 Entered 03/05/21 11:47:18 Desc
 Exhibit 3: September 30 2020 Cushman & Wakefield Appraisal Page 54 of 122
Case 20-71227-pmb Doc 75-3 Filed 03/05/21 Entered 03/05/21 11:47:18 Desc
 Exhibit 3: September 30 2020 Cushman & Wakefield Appraisal Page 55 of 122
Case 20-71227-pmb Doc 75-3 Filed 03/05/21 Entered 03/05/21 11:47:18 Desc
 Exhibit 3: September 30 2020 Cushman & Wakefield Appraisal Page 56 of 122
Case 20-71227-pmb Doc 75-3 Filed 03/05/21 Entered 03/05/21 11:47:18 Desc
 Exhibit 3: September 30 2020 Cushman & Wakefield Appraisal Page 57 of 122
Case 20-71227-pmb Doc 75-3 Filed 03/05/21 Entered 03/05/21 11:47:18 Desc
 Exhibit 3: September 30 2020 Cushman & Wakefield Appraisal Page 58 of 122
Case 20-71227-pmb Doc 75-3 Filed 03/05/21 Entered 03/05/21 11:47:18 Desc
 Exhibit 3: September 30 2020 Cushman & Wakefield Appraisal Page 59 of 122
Case 20-71227-pmb Doc 75-3 Filed 03/05/21 Entered 03/05/21 11:47:18 Desc
 Exhibit 3: September 30 2020 Cushman & Wakefield Appraisal Page 60 of 122
Case 20-71227-pmb Doc 75-3 Filed 03/05/21 Entered 03/05/21 11:47:18 Desc
 Exhibit 3: September 30 2020 Cushman & Wakefield Appraisal Page 61 of 122
Case 20-71227-pmb Doc 75-3 Filed 03/05/21 Entered 03/05/21 11:47:18 Desc
 Exhibit 3: September 30 2020 Cushman & Wakefield Appraisal Page 62 of 122
Case 20-71227-pmb Doc 75-3 Filed 03/05/21 Entered 03/05/21 11:47:18 Desc
 Exhibit 3: September 30 2020 Cushman & Wakefield Appraisal Page 63 of 122
Case 20-71227-pmb Doc 75-3 Filed 03/05/21 Entered 03/05/21 11:47:18 Desc
 Exhibit 3: September 30 2020 Cushman & Wakefield Appraisal Page 64 of 122
Case 20-71227-pmb Doc 75-3 Filed 03/05/21 Entered 03/05/21 11:47:18 Desc
 Exhibit 3: September 30 2020 Cushman & Wakefield Appraisal Page 65 of 122
Case 20-71227-pmb Doc 75-3 Filed 03/05/21 Entered 03/05/21 11:47:18 Desc
 Exhibit 3: September 30 2020 Cushman & Wakefield Appraisal Page 66 of 122
Case 20-71227-pmb Doc 75-3 Filed 03/05/21 Entered 03/05/21 11:47:18 Desc
 Exhibit 3: September 30 2020 Cushman & Wakefield Appraisal Page 67 of 122
Case 20-71227-pmb Doc 75-3 Filed 03/05/21 Entered 03/05/21 11:47:18 Desc
 Exhibit 3: September 30 2020 Cushman & Wakefield Appraisal Page 68 of 122
Case 20-71227-pmb Doc 75-3 Filed 03/05/21 Entered 03/05/21 11:47:18 Desc
 Exhibit 3: September 30 2020 Cushman & Wakefield Appraisal Page 69 of 122
Case 20-71227-pmb Doc 75-3 Filed 03/05/21 Entered 03/05/21 11:47:18 Desc
 Exhibit 3: September 30 2020 Cushman & Wakefield Appraisal Page 70 of 122
Case 20-71227-pmb Doc 75-3 Filed 03/05/21 Entered 03/05/21 11:47:18 Desc
 Exhibit 3: September 30 2020 Cushman & Wakefield Appraisal Page 71 of 122
Case 20-71227-pmb Doc 75-3 Filed 03/05/21 Entered 03/05/21 11:47:18 Desc
 Exhibit 3: September 30 2020 Cushman & Wakefield Appraisal Page 72 of 122
Case 20-71227-pmb Doc 75-3 Filed 03/05/21 Entered 03/05/21 11:47:18 Desc
 Exhibit 3: September 30 2020 Cushman & Wakefield Appraisal Page 73 of 122
Case 20-71227-pmb Doc 75-3 Filed 03/05/21 Entered 03/05/21 11:47:18 Desc
 Exhibit 3: September 30 2020 Cushman & Wakefield Appraisal Page 74 of 122
Case 20-71227-pmb Doc 75-3 Filed 03/05/21 Entered 03/05/21 11:47:18 Desc
 Exhibit 3: September 30 2020 Cushman & Wakefield Appraisal Page 75 of 122
Case 20-71227-pmb Doc 75-3 Filed 03/05/21 Entered 03/05/21 11:47:18 Desc
 Exhibit 3: September 30 2020 Cushman & Wakefield Appraisal Page 76 of 122
Case 20-71227-pmb Doc 75-3 Filed 03/05/21 Entered 03/05/21 11:47:18 Desc
 Exhibit 3: September 30 2020 Cushman & Wakefield Appraisal Page 77 of 122
Case 20-71227-pmb Doc 75-3 Filed 03/05/21 Entered 03/05/21 11:47:18 Desc
 Exhibit 3: September 30 2020 Cushman & Wakefield Appraisal Page 78 of 122
Case 20-71227-pmb Doc 75-3 Filed 03/05/21 Entered 03/05/21 11:47:18 Desc
 Exhibit 3: September 30 2020 Cushman & Wakefield Appraisal Page 79 of 122
Case 20-71227-pmb Doc 75-3 Filed 03/05/21 Entered 03/05/21 11:47:18 Desc
 Exhibit 3: September 30 2020 Cushman & Wakefield Appraisal Page 80 of 122
Case 20-71227-pmb Doc 75-3 Filed 03/05/21 Entered 03/05/21 11:47:18 Desc
 Exhibit 3: September 30 2020 Cushman & Wakefield Appraisal Page 81 of 122
Case 20-71227-pmb Doc 75-3 Filed 03/05/21 Entered 03/05/21 11:47:18 Desc
 Exhibit 3: September 30 2020 Cushman & Wakefield Appraisal Page 82 of 122
Case 20-71227-pmb Doc 75-3 Filed 03/05/21 Entered 03/05/21 11:47:18 Desc
 Exhibit 3: September 30 2020 Cushman & Wakefield Appraisal Page 83 of 122
Case 20-71227-pmb Doc 75-3 Filed 03/05/21 Entered 03/05/21 11:47:18 Desc
 Exhibit 3: September 30 2020 Cushman & Wakefield Appraisal Page 84 of 122
Case 20-71227-pmb Doc 75-3 Filed 03/05/21 Entered 03/05/21 11:47:18 Desc
 Exhibit 3: September 30 2020 Cushman & Wakefield Appraisal Page 85 of 122
Case 20-71227-pmb Doc 75-3 Filed 03/05/21 Entered 03/05/21 11:47:18 Desc
 Exhibit 3: September 30 2020 Cushman & Wakefield Appraisal Page 86 of 122
Case 20-71227-pmb Doc 75-3 Filed 03/05/21 Entered 03/05/21 11:47:18 Desc
 Exhibit 3: September 30 2020 Cushman & Wakefield Appraisal Page 87 of 122
Case 20-71227-pmb Doc 75-3 Filed 03/05/21 Entered 03/05/21 11:47:18 Desc
 Exhibit 3: September 30 2020 Cushman & Wakefield Appraisal Page 88 of 122
Case 20-71227-pmb Doc 75-3 Filed 03/05/21 Entered 03/05/21 11:47:18 Desc
 Exhibit 3: September 30 2020 Cushman & Wakefield Appraisal Page 89 of 122
Case 20-71227-pmb Doc 75-3 Filed 03/05/21 Entered 03/05/21 11:47:18 Desc
 Exhibit 3: September 30 2020 Cushman & Wakefield Appraisal Page 90 of 122
Case 20-71227-pmb Doc 75-3 Filed 03/05/21 Entered 03/05/21 11:47:18 Desc
 Exhibit 3: September 30 2020 Cushman & Wakefield Appraisal Page 91 of 122
Case 20-71227-pmb Doc 75-3 Filed 03/05/21 Entered 03/05/21 11:47:18 Desc
 Exhibit 3: September 30 2020 Cushman & Wakefield Appraisal Page 92 of 122
Case 20-71227-pmb Doc 75-3 Filed 03/05/21 Entered 03/05/21 11:47:18 Desc
 Exhibit 3: September 30 2020 Cushman & Wakefield Appraisal Page 93 of 122
Case 20-71227-pmb Doc 75-3 Filed 03/05/21 Entered 03/05/21 11:47:18 Desc
 Exhibit 3: September 30 2020 Cushman & Wakefield Appraisal Page 94 of 122
Case 20-71227-pmb Doc 75-3 Filed 03/05/21 Entered 03/05/21 11:47:18 Desc
 Exhibit 3: September 30 2020 Cushman & Wakefield Appraisal Page 95 of 122
Case 20-71227-pmb Doc 75-3 Filed 03/05/21 Entered 03/05/21 11:47:18 Desc
 Exhibit 3: September 30 2020 Cushman & Wakefield Appraisal Page 96 of 122
Case 20-71227-pmb Doc 75-3 Filed 03/05/21 Entered 03/05/21 11:47:18 Desc
 Exhibit 3: September 30 2020 Cushman & Wakefield Appraisal Page 97 of 122
Case 20-71227-pmb Doc 75-3 Filed 03/05/21 Entered 03/05/21 11:47:18 Desc
 Exhibit 3: September 30 2020 Cushman & Wakefield Appraisal Page 98 of 122
Case 20-71227-pmb Doc 75-3 Filed 03/05/21 Entered 03/05/21 11:47:18 Desc
 Exhibit 3: September 30 2020 Cushman & Wakefield Appraisal Page 99 of 122
Case 20-71227-pmb Doc 75-3 Filed 03/05/21 Entered 03/05/21 11:47:18 Desc
 Exhibit 3: September 30 2020 Cushman & Wakefield Appraisal Page 100 of 122
Case 20-71227-pmb Doc 75-3 Filed 03/05/21 Entered 03/05/21 11:47:18 Desc
 Exhibit 3: September 30 2020 Cushman & Wakefield Appraisal Page 101 of 122
Case 20-71227-pmb Doc 75-3 Filed 03/05/21 Entered 03/05/21 11:47:18 Desc
 Exhibit 3: September 30 2020 Cushman & Wakefield Appraisal Page 102 of 122
Case 20-71227-pmb Doc 75-3 Filed 03/05/21 Entered 03/05/21 11:47:18 Desc
 Exhibit 3: September 30 2020 Cushman & Wakefield Appraisal Page 103 of 122
Case 20-71227-pmb Doc 75-3 Filed 03/05/21 Entered 03/05/21 11:47:18 Desc
 Exhibit 3: September 30 2020 Cushman & Wakefield Appraisal Page 104 of 122
Case 20-71227-pmb Doc 75-3 Filed 03/05/21 Entered 03/05/21 11:47:18 Desc
 Exhibit 3: September 30 2020 Cushman & Wakefield Appraisal Page 105 of 122
Case 20-71227-pmb Doc 75-3 Filed 03/05/21 Entered 03/05/21 11:47:18 Desc
 Exhibit 3: September 30 2020 Cushman & Wakefield Appraisal Page 106 of 122
Case 20-71227-pmb Doc 75-3 Filed 03/05/21 Entered 03/05/21 11:47:18 Desc
 Exhibit 3: September 30 2020 Cushman & Wakefield Appraisal Page 107 of 122
Case 20-71227-pmb Doc 75-3 Filed 03/05/21 Entered 03/05/21 11:47:18 Desc
 Exhibit 3: September 30 2020 Cushman & Wakefield Appraisal Page 108 of 122
Case 20-71227-pmb Doc 75-3 Filed 03/05/21 Entered 03/05/21 11:47:18 Desc
 Exhibit 3: September 30 2020 Cushman & Wakefield Appraisal Page 109 of 122
Case 20-71227-pmb Doc 75-3 Filed 03/05/21 Entered 03/05/21 11:47:18 Desc
 Exhibit 3: September 30 2020 Cushman & Wakefield Appraisal Page 110 of 122
Case 20-71227-pmb Doc 75-3 Filed 03/05/21 Entered 03/05/21 11:47:18 Desc
 Exhibit 3: September 30 2020 Cushman & Wakefield Appraisal Page 111 of 122
Case 20-71227-pmb Doc 75-3 Filed 03/05/21 Entered 03/05/21 11:47:18 Desc
 Exhibit 3: September 30 2020 Cushman & Wakefield Appraisal Page 112 of 122
Case 20-71227-pmb Doc 75-3 Filed 03/05/21 Entered 03/05/21 11:47:18 Desc
 Exhibit 3: September 30 2020 Cushman & Wakefield Appraisal Page 113 of 122
Case 20-71227-pmb Doc 75-3 Filed 03/05/21 Entered 03/05/21 11:47:18 Desc
 Exhibit 3: September 30 2020 Cushman & Wakefield Appraisal Page 114 of 122
Case 20-71227-pmb Doc 75-3 Filed 03/05/21 Entered 03/05/21 11:47:18 Desc
 Exhibit 3: September 30 2020 Cushman & Wakefield Appraisal Page 115 of 122
Case 20-71227-pmb Doc 75-3 Filed 03/05/21 Entered 03/05/21 11:47:18 Desc
 Exhibit 3: September 30 2020 Cushman & Wakefield Appraisal Page 116 of 122
Case 20-71227-pmb Doc 75-3 Filed 03/05/21 Entered 03/05/21 11:47:18 Desc
 Exhibit 3: September 30 2020 Cushman & Wakefield Appraisal Page 117 of 122
Case 20-71227-pmb Doc 75-3 Filed 03/05/21 Entered 03/05/21 11:47:18 Desc
 Exhibit 3: September 30 2020 Cushman & Wakefield Appraisal Page 118 of 122
Case 20-71227-pmb Doc 75-3 Filed 03/05/21 Entered 03/05/21 11:47:18 Desc
 Exhibit 3: September 30 2020 Cushman & Wakefield Appraisal Page 119 of 122
Case 20-71227-pmb Doc 75-3 Filed 03/05/21 Entered 03/05/21 11:47:18 Desc
 Exhibit 3: September 30 2020 Cushman & Wakefield Appraisal Page 120 of 122
Case 20-71227-pmb Doc 75-3 Filed 03/05/21 Entered 03/05/21 11:47:18 Desc
 Exhibit 3: September 30 2020 Cushman & Wakefield Appraisal Page 121 of 122
Case 20-71227-pmb Doc 75-3 Filed 03/05/21 Entered 03/05/21 11:47:18 Desc
 Exhibit 3: September 30 2020 Cushman & Wakefield Appraisal Page 122 of 122
